 1   Joshua B. Lane, ASB #2007060
     joshua.lane@acslawyers.com
 2   AHLERS CRESSMAN & SLEIGHT PLLC
     1325 Fourth Avenue, Suite 1850
 3   Seattle, WA 98101-2571
     Phone: (206) 343-4547
 4   Fax: (206) 934-1139
 5   Attorneys for Plaintiffs

 6
 7                              UNITED STATES DISTRICT COURT
                            IN THE DISTRICT OF ALASKA – FAIRBANKS
 8
 9   UNITED STATES OF AMERICA,
     for the Use and Benefit of WEBER,
10   INC.,
11                                Plaintiffs,                Case No.
12             v.
                                                             COMPLAINT AGAINST
13   NEESER CONSTRUCTION, INC.,                              MILLER ACT PAYMENT
     an Alaska corporation; and                              BOND
14   LIBERTY MUTUAL INSURANCE
15   COMPANY, Bond No. 023209448,
     a foreign corporation,
16
                                  Defendants.
17
18             Plaintiffs, United States of America, for the use and benefit of Weber,
19   Inc. (collectively “Weber”), allege as follows:
20                                              I.   PARTIES
21             1.          Weber is, and at all times material to this action was, a corporation
22   organized and existing under the laws of the State of Alaska (Entity
23   No. 53326D), and a licensed contractor under the laws of the State of Alaska
24   (License No. 22484) and has met all other prerequisites to maintain this action.
25
     COMPLAINT AGAINST MILLER
     ACT PAYMENT BOND – 1
     Weber, Inc. v. Neeser Construction, Inc.
     Case No.
     303944.1 | 102525.2




        Case 4:21-cv-00021-JWS Document 1 Filed 09/01/21 Page 1 of 6
 1             2.          Neeser Construction, Inc. (“Neeser”), is the general/prime
 2   contractor on the Missile Field No. 4 Project – #W911KB19C0006 in Fort
 3   Greely, Alaska (“Project”).
 4             3.          Liberty Mutual Insurance Co. (“Liberty”), on information and
 5   belief, is stated to be a Massachusetts corporation and is a compensated surety
 6   and bonding company for Neeser, and is authorized and licensed to do business
 7   and is doing business in the State of Alaska as a surety issuing bonds required by
 8   law or contract by the State of Alaska and various agencies within the
 9   jurisdiction of this Court.
10                              II.    JURISDICTION AND VENUE
11            4.           This Court has jurisdiction, as this case arises under the Miller Act,
12   40 U.S.C.A. § 3131, et seq. In accordance with the Miller Act, and as part of its
13   obligations pertaining to the Project, Neeser, as principal, and Liberty, as surety,
14   provided to the United States of America a Performance and Payment Bond,
15   Bond No. 023209448 (“Bond”). The Bond is attached as Exhibit A. Neeser
16   and Liberty are each jointly and severally liable for full payment up to the penal
17   sum of the Bond to persons and entities who supplied labor and materials in
18   connection with the Project, including Weber.
19            5.           This Court also has jurisdiction over this dispute pursuant to
20   28 U.S.C.A. §§ 1331, 1352, and 1367.
21            6.           This action involves a payment dispute on a Federal Government
22   construction project in Fort Greely, Alaska. Venue is proper in this Judicial
23   District, pursuant to 28 U.S.C.A. § 1391 and 40 U.S.C.A. § 3133(b)(3)(B),
24   because the Project is located in this Judicial District, Defendant Neeser is
25
     COMPLAINT AGAINST MILLER
     ACT PAYMENT BOND – 2
     Weber, Inc. v. Neeser Construction, Inc.
     Case No.
     303944.1 | 102525.2




        Case 4:21-cv-00021-JWS Document 1 Filed 09/01/21 Page 2 of 6
 1   located in this Judicial District, and the events or omissions giving rise to the
 2   claims occurred in this District.
 3                           III.      INTRADISTRICT ASSIGNMENT
 4             7.          Pursuant to Local Rule 3.2, this action should be properly assigned
 5   to the Fairbanks Court, because Fort Greely, where a substantial part of the acts
 6   and/or omissions which give rise to Weber’s claims occurred and also where the
 7   Project property that is the subject of this action is located, is in or near
 8   Fairbanks.
 9                               IV.     FACTUAL ALLEGATIONS
10             8.          Neeser contracted with the United States Army Corps of Engineers
11   (“USACE”) on the Project.
12             9.          Neeser entered into a subcontract with Miranda Electric, Inc.
13   (“MEI”) wherein MEI would perform certain electrical work on the Project.
14             10.         MEI entered into a subcontract with Weber wherein Weber would
15   perform certain excavation, placement of bedding, and backfill of MEI’s
16   electrical trenching on the Project (“Subcontract”).
17             11.         Weber’s scope of work was set out in its October 1, 2018 Quote to
18   MEI and based on the exact dimensions of trenches provided by MEI (“Scope of
19   Work”).
20             12.         Weber’s Quote was fully incorporated into its Subcontract with
21   MEI and defined the inclusions, exclusions, and parameters of Weber’s Scope of
22   Work on the Project.
23
24
25
     COMPLAINT AGAINST MILLER
     ACT PAYMENT BOND – 3
     Weber, Inc. v. Neeser Construction, Inc.
     Case No.
     303944.1 | 102525.2




        Case 4:21-cv-00021-JWS Document 1 Filed 09/01/21 Page 3 of 6
 1             13.         MEI directed Weber to perform significant excess excavation of
 2   the trenches included in Weber’s Scope of Work, as well as excavation and
 3   backfill of vaults and sumps and the screening of backfill, all of which was
 4   beyond the scope of Weber’s Subcontract.
 5             14.         Weber agreed to perform this additional work based on MEI’s
 6   assurances that MEI would pay Weber for it.
 7             15.         However, when Weber requested payment, MEI terminated Weber
 8   based upon unsupported allegations of delay. Indeed, delays to Weber’s work
 9   were caused by MEI’s failure to provide Weber with the information Weber
10   repeatedly requested and required in order to perform the work, as well as the
11   failure of other contractors/subcontractors to perform the predecessor work
12   necessary for Weber to work.
13             16.         MEI demanded Weber provide a plan and schedule to complete
14   Weber’s work, and when Weber timely did so, MEI refused to provide any
15   feedback on the plan and schedule until it terminated Weber – claiming Weber’s
16   schedule did not adequately address issues MEI had not raised in its default
17   notices.
18             17.         While Weber was promptly addressing MEI’s alleged default
19   concerns, MEI was coordinating with Neeser to take over Weber’s Scope of
20   Work.
21             18.         After wrongfully terminating Weber on September 3, 2020, MEI
22   punitively insisted upon holding Weber’s equipment, preventing Weber from
23   utilizing the equipment even though MEI barely used the equipment before
24   releasing it back to Weber on January 7, 2021 after repeated demands by Weber
25   for its return.
     COMPLAINT AGAINST MILLER
     ACT PAYMENT BOND – 4
     Weber, Inc. v. Neeser Construction, Inc.
     Case No.
     303944.1 | 102525.2




        Case 4:21-cv-00021-JWS Document 1 Filed 09/01/21 Page 4 of 6
 1                                    V.    CAUSE OF ACTION
 2            CLAIM AGAINST PAYMENT BOND UNDER MILLER ACT
 3            19.          At the time of filing suit, more than ninety (90) days, but less than
 4   one (1) year, have expired from the last date upon which Weber furnished labor,
 5   equipment, and materials to the Project (January 7, 2021). Weber first provided
 6   Neeser with notice of its Miller Act claim on October 6, 2020, and supplemental
 7   / amended notices on December 16, 2020 and February 8, 2021. Weber has
 8   otherwise satisfied all the requirements for pursuing a claim against the Bond.
 9            20.          In accordance with the terms of the Bond and Miller Act, Neeser
10   and Liberty are jointly and severally liable to Weber for a sum not less than
11   $1,173,274, or such other sum as will be proven at trial, together with interest at
12   the maximum rate legally permissible from the date said sums were due, costs,
13   attorneys’ fees, and such other amounts as may be proven at trial and to which
14   Weber is entitled either by statute or under the Subcontract.
15                           VI.     STAY PENDING ARBITRATION
16             21.         Weber’s claims against MEI for breach of contract and wrongful
17   termination are pending in arbitration.
18             22.         Pursuant to the Miller Act (40 U.S.C.A. §§ 3131-3134), Weber is
19   required to bring this action in federal court to preserve its statutory rights. By
20   bringing this action, Weber is not waiving any contractual requirements under
21   the Subcontract, including arbitration, but is simply preserving its rights.
22   Accordingly, with a full reservation of rights, Weber requests this matter be
23   stayed pending the completion of the arbitration currently proceeding against
24   MEI.
25
     COMPLAINT AGAINST MILLER
     ACT PAYMENT BOND – 5
     Weber, Inc. v. Neeser Construction, Inc.
     Case No.
     303944.1 | 102525.2




        Case 4:21-cv-00021-JWS Document 1 Filed 09/01/21 Page 5 of 6
 1                                VII.    PRAYER FOR RELIEF
 2             WHEREFORE, Weber requests Judgment as follows:
 3             A.          Against Neeser and Liberty, jointly and severally, for a sum not
 4   less than $1,173,274, or such other sum as will be proven at trial, plus interest at
 5   the maximum rate legally permissible from the date said sums were due, the late
 6   payment interest penalty as provided under the Prompt Payment Act, attorneys’
 7   fees, and costs in an amount to be proven at the time of trial;
 8             B.          Attorneys’ fees and costs in accordance with the Subcontract or
 9   other applicable law; and
10             C.          For such other and further relief as the Court may deem just and
11   equitable.
12             D.          That this matter be stayed pending the completion of the
13   arbitration currently proceeding against MEI.
14             DATED: This 1st day of September, 2021.
15                                                   AHLERS CRESSMAN & SLEIGHT PLLC
16
                                                     By:         /s/ Joshua B. Lane
17                                                         Joshua B. Lane, ASB #2007060
18                                                         joshua.lane@acslawyers.com
                                                           1325 Fourth Avenue, Suite 1850
19                                                         Seattle, WA 98101-2571
                                                           Phone: (206) 343-4547
20                                                         Fax: (206) 934-1139
                                                           Attorneys for Plaintiff,
21                                                         Weber, Inc.
22
23
24
25
     COMPLAINT AGAINST MILLER
     ACT PAYMENT BOND – 6
     Weber, Inc. v. Neeser Construction, Inc.
     Case No.
     303944.1 | 102525.2




        Case 4:21-cv-00021-JWS Document 1 Filed 09/01/21 Page 6 of 6
